436 F.2d 595
Ray L. JORDAN and Mrs. Mavis Jordan, his wife, Plaintiffs-Appellants,v.ILLINOIS CENTRAL RAILROAD, Defendant-Appellee.
No. 30092 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
January 7, 1971.

Appeal from the United States District Court for the Eastern District of Louisiana; Fred J. Cassibry, District Judge.
Edgar J. Monjure, Russell Schonekas, Gibson Tucker, Jr., New Orleans, La., for plaintiffs-appellants.
H. Martin Hunley, Jr., New Orleans, La., for defendant-appellee; Robert Mitten, Chicago, Ill., Lemle, Kelleher, Kohlmeyer, Matthews & Schumacher, New Orleans, La., of counsel.
Before GEWIN, GOLDBERG, and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F. 2d 966